Citation Nr: 1002483	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for seizure disorder with headaches, from August 20, 
2004 through January 4, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
seizure disorder with headaches, since January 5, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1975, and from December 1975 through May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The RO's September 2005 rating decision granted service 
connection at a 10 percent disability rating for seizure 
disorder with headaches, effective from August 20, 2004.  The 
Veteran subsequently appealed this decision seeking an 
increased initial disability rating.  

In February 2007, the RO issued a rating decision that 
granted a 20 percent disability rating for the Veteran's 
seizure disorder with headaches, effective from January 5, 
2007.  The Veteran continues to seek a higher initial 
disability rating in this matter.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In December 2008, the Board remanded this matter for 
additional evidentiary development.  For the reasons 
indicated below, the appeal must again be remanded to the RO 
via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to an increased evaluation 
for his service-connected seizure disorder with headaches.  
After reviewing the Veteran's claims file, the Board finds 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In their December 2009 Informal Hearing Presentation, the 
Veteran's representative persuasively argued that the April 
2009 VA examination failed to adequately describe the 
Veteran's seizure disorder with headaches as required by the 
Board's December 2008 remand.   Specifically, the Board's 
December 2008 remand requested that the VA examiner attempt 
to categorize the severity of the Veteran's seizures as: (a) 
at least one major seizure in the past six months or two in 
the last year; or averaging at least five to eight minor 
seizures weekly, (b) averaging at least one major seizure in 
four months over the last year, or more than nine to 10 minor 
seizures weekly, (c) averaging at least one major seizure in 
three months over the last year, or more than 10 minor 
seizures weekly, or (d) averaging at least one major seizure 
per month over the past year.  This was not done.  The VA 
examiner also failed to discuss any seizure activity in 2009 
nor comment on the Veteran's headaches.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Moreover, following the VA 
examination, additional treatment records noting seizure-
related complaints in 2008 were received from the Becker 
County Jail.  Accordingly, the Veteran should be scheduled 
for a new VA examination to ascertain the current severity of 
his service-connected seizure disorder with headaches.  

The April 2009 VA examination refers to VA neurological 
treatment records dated September 5, 2007 and March 4, 2008.  
These records are not found in the Veteran's claims folder.  
Under the circumstances of this case, an attempt should be 
made by the RO, with the assistance of the Veteran, to obtain 
these records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his seizure disorder 
with headaches since January 2007.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  
Regardless of the Veteran's response, the 
RO should attempt to obtain the Veteran's 
updated VA treatment records since 
January 2007 (VA medical centers in 
Minneapolis and Fargo).  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  The RO must then schedule the Veteran 
for the appropriate VA examination(s) to 
determine the current nature and extent 
of his service-connected seizure disorder 
with headaches.  The claims file must be 
made available to the examiner and the 
examination report must reflect that the 
claims file was reviewed.  The examiner 
must indicate what, if any, seizures the 
Veteran has had over the years, e.g., 
major or minor seizures.  A major seizure 
is characterized by tonic-clonic 
convulsions and unconsciousness.  Minor 
seizures exhibit such characteristics as 
a brief interruption in consciousness or 
conscious control associated with 
staring, rhythmic blinking of the eyes, 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control.  The examiner 
is specifically requested to respond to 
whether the evidence shows that the 
Veteran's seizures may best be 
characterized as (a) at least one major 
seizure in the past six months or two in 
the last year; or averaging at least five 
to eight minor seizures weekly, (b) 
averaging at least one major seizure in 
four months over the last year, or more 
than nine to 10 minor seizures weekly (c) 
averaging at least one major seizure in 
three months over the last year, or more 
than 10 minor seizures weekly or (d) 
averaging at least one major seizure per 
month over the past year.  The examiner 
is requested to be as specific as 
possible in the assessment of seizure 
activity and frequency.  The examiner 
must indicate the most recent occurrence 
of any major seizure.  As for Veteran's 
headaches, the examiner must fully 
describe and detail the type, severity 
and frequency of headaches which the 
Veteran is having.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


